FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 23 December 2020, has been entered into record.  In this amendment, claims 21, 22, 25, 27-29, 32, 33, 35, 36, 39, and 40 have been amended.

Claims 21-40 are presented for examination.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
As to the objection to the claims, the applicant has submitted amendments, and the examiner hereby withdraws the objections.
With regards to the rejection of claims 21-40 under 35 USC 101, the applicant has submitted amendments, and the examiner hereby withdraws the rejection.
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 28-31, and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cholas et al (US 2011/0219229 A1 and Cholas hereinafter) in view of Ache et al. (US 2006/0272031 A1 and Ache hereinafter), and further in view of Pence et al. (US 2003/0115069 A1 and Pence hereinafter).
As to claim 21, Cholas discloses a system and method for rights-managed content and data delivery, the system and method having:
a processor (0021, lines 5-6); 
a non-transitory computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the device to (0015, lines 1-3): 
transmit a license request, the license request comprising data identifying a content item to be licensed, data identifying an account requesting the license, and data identifying the computing device, wherein the content item is licensed for use by the account and, wherein receipt of the license request causes the online service to (0118, lines 9-16, 20-28; 0121, lines 8-17; 0122, lines 8-16): 
determine whether the content item is licensed to the account (0118, lines 20-28), 
Cholas fails to specifically disclose:
determine whether the computing device is one of a defined number of devices authorized to use the content item by transmitting an authorization request to a device directory server, wherein the device directory server maintains a digital rights management list associated with the account, wherein each entry in the digital rights management list includes corresponding content item licensed to the account, and indicates which devices are authorized to use the corresponding content item; 
transmit a status update to the device directory server, the status update causing the device directory server to identify other content items licensed for use by the account and authorized to be used by the account on the computing device and to renew licenses for the other content items identified as licensed for use by the account and authorized to be used by the account on the computing device;
execute or present the content item when the content item is licensed to the account and the computing device is one of the defined number of devices authorized to use the content item. 
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Cholas, as taught by Ache.
Ache discloses a system and method for unlimited licensing to a fixed number of devices, the system and method having:
determine whether the computing device is one of a defined number of devices authorized to use the content item by transmitting an authorization request to a device directory server, wherein the device directory server maintains a digital rights management list associated with the account, wherein each entry in the digital rights management list includes corresponding content item licensed to the account, and indicates which devices are authorized to use the corresponding content item (0029, lines 1-6; 0030, lines 1-6; 0031, lines 1-2; 0033, lines 1-10); 
execute or present the content item when the content item is licensed to the account and the computing device is one of the defined number of devices authorized to use the content item (0033, lines 8-10). 
Given the teaching of Ache, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cholas with the teachings of Ache by authorizing a defined number of devices to use the content. Ache recites motivation by disclosing that authorizing a defined number of devices to use the content allows for managing control over a user’s access to content (0007). It is obvious that the teachings of Ache would have improved the teachings of Cholas by authorizing a defined number of devices to use the content in order to manage control over content access.

Cholas in view of Ache fails to specifically disclose:
transmit a status update to the device directory server, the status update causing the device directory server to identify other content items licensed for use by the account and authorized to be used by the account on the computing device and to renew licenses for the other content items identified as licensed for use by the account and authorized to be used by the account on the computing device.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Cholas in view of Ache, as taught by Pence.
Pence discloses a system and method for dynamic renewability of content, the system and method having:
transmit a status update to the device directory server, the status update causing the device directory server to identify other content items licensed for use by the account and authorized to be used by the account on the computing device and to renew licenses for the other content items identified as licensed for use by the account and authorized to be used by the account on the computing device (0020, lines 2-4, 11-14, 18-25; 0021, lines 1-7).
Given the teaching of Pence, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cholas in view of Ache with the teachings of Pence by renewing license of other content authorized to be used by the account with a status update. Pence recites motivation by disclosing that old license files for a user can be replaced upon a trigger in order to control access to content and ensuring authorized users have access (0020, lines 18-33). It is obvious that the teachings of Pence would have improved the teachings of Cholas in view of Ache by renewing licenses of other content with a status update in order to control access to content.

As to claim 28, Cholas discloses:
a processor (0021, lines 5-6); 
a non-transitory computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the server computing device to (0015, lines 1-3): 
receive a license request from a computing device, the license request comprising data identifying a content item to be licensed, data identifying an account requesting the license, and data identifying the computing device, wherein the content item is licensed for use by the account (0118, lines 9-16, 20-28; 0121, lines 8-17; 0122, lines 8-16);
determine whether the content item is licensed to the account (0118, lines 20-28); 

determine whether the computing device is one of a defined number of devices authorized to use the content item by transmitting an authorization request to a device directory server, wherein the device directory server maintains a digital rights management list associated with the account, wherein each entry in the digital rights management list corresponding content item licensed to the account and indicates which devices are authorized to use the corresponding content item; 
receive a status update from the computing device;
cause the computing device to transmit a status update to the device directory server, causing the device directory server identify other content items licensed for use by the account and authorized to be used by the account on the computing device and to renew licenses for the other content items identified as licensed for use by the account and authorized to be used by the account on the computing device.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Cholas, as taught by Ache.
Ache discloses:
determine whether the computing device is one of a defined number of devices authorized to use the content item by transmitting an authorization request to a device directory server, wherein the device directory server maintains a digital rights management list associated with the account, wherein each entry in the digital rights management list corresponding content item licensed to the account and indicates which devices are authorized to use the corresponding content item (0029, lines 1-6; 0030, lines 1-6; 0031, lines 1-2; 0033, lines 1-10).


Cholas in view of Ache fails to specifically disclose:
receive a status update from the computing device;
cause the computing device to transmit a status update to the device directory server, causing the device directory server identify other content items licensed for use by the account and authorized to be used by the account on the computing device and to renew licenses for the other content items identified as licensed for use by the account and authorized to be used by the account on the computing device.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Cholas in view of Ache, as taught by Pence.
Pence discloses:
receive a status update from the computing device (0021, lines 1-7);
cause the computing device to transmit a status update to the device directory server, causing the device directory server identify other content items licensed for use by the account and authorized to be used by the account on the computing device and to renew licenses for the other content items identified as licensed for use by the account and authorized to be used by the account on the computing device (0020, lines 2-4, 11-14, 18-25; 0021, lines 1-7).


As to claims 22 and 29, Cholas discloses:
wherein the authorization request causes the device directory server to determine if the account is authorized to use the content item on the computing device based on the digital rights management list (0170, lines 1-5; 0172, lines 5-10). 

As to claim 23, Cholas discloses:
wherein the status update is transmitted in response to a content application accessing one or more of the plurality of content items (0172, lines 5-10; 0177, lines 1-13). 

As to claims 24 and 31, Cholas discloses:
wherein the account comprises a primary account, wherein the computing device is also associated with a secondary account, and wherein the status update is transmitted by the secondary account to the device directory server (0133, lines 9-19). 

As to claim 30, Cholas discloses:
wherein the status update is transmitted by the computing device in response to a periodic timer (Abstract, lines 9-11; 0177, lines 1-13). 

As to claim 35, Cholas discloses:
a processor (0021, lines 5-6); 
a non-transitory computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the device directory server to (0015, lines 1-3): 
receive an authorization request for an account to use a content item on a computing device, wherein the content item is licensed for used by the account (0118, lines 9-16).
Cholas fails to specifically disclose:
respond to the authorization request with a determination whether the account is authorized to use the content item on the computing device, wherein the determination is based on a digital rights management list associated with the account, wherein each entry in the digital rights management list includes a corresponding content item licensed to the account, and wherein each entry in the digital rights management list indicates which devices up to a defined number of devices are authorized to use the corresponding content item; 
receiving a status update from the computing device;
in response to receiving a status update from the computing device, identifying other content items licensed for use by the account and authorized to be used by the account on the computing device; renewing licenses for the other content items identified as licensed for use by the account and authorized to be used by the account on the computing device. 
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Cholas, as taught by Ache.
Ache discloses:
respond to the authorization request with a determination whether the account is authorized to use the content item on the computing device, wherein the determination is based on a digital rights management list associated with the account, wherein each entry in the digital rights management list includes a corresponding content item licensed to the account, and wherein each entry in the digital rights management list indicates which devices up to a defined number of devices are authorized to use the corresponding content item (0029, lines 1-6; 0030, lines 1-6; 0031, lines 1-2; 0033, lines 1-10).
Given the teaching of Ache, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cholas with the teachings of Ache by authorizing a defined number of devices to use the content. Please refer to the motivation recited above with respect to claim 21 as to why it is obvious to apply the teachings of Ache to the teachings of Cholas.

Cholas in view of Ache fails to specifically disclose:
receiving a status update from the computing device;
in response to receiving a status update from the computing device, identifying other content items licensed for use by the account and authorized to be used by the account on the computing device; renewing licenses for the other content items identified as licensed for use by the account and authorized to be used by the account on the computing device. 
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Cholas in view of Ache, as taught by Pence.
Pence discloses:
receive a status update from the computing device (0021, lines 1-7);
in response to receiving a status update from the computing device, identifying other content items licensed for use by the account and authorized to be used by the account on the computing device; renewing licenses for the other content items identified as licensed for use by the account and authorized to be used by the account on the computing device (0020, lines 2-4, 11-14, 18-25; 0021, lines 1-7).
Given the teaching of Pence, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cholas in view of Ache with the teachings of Pence by renewing license of other content authorized to be used by the account with a status update. Please refer to the motivation recited above with respect to claim 21 as to why it is obvious to apply the teachings of Pence to the teachings of Cholas in view of Ache.

As to claim 36, Cholas discloses:
wherein the status update is transmitted by the computing device when the content item is used by a content application (0172, lines 5-10; 0177, lines 1-13). 

As to claim 37, Cholas discloses:
wherein the status update is transmitted by the computing device in response to opening a content application (0172, lines 5-10; 0177, lines 1-13). 

As to claim 38, Cholas discloses:
wherein the account comprises a primary account, wherein the computing device is also associated with a secondary account, and wherein the status update is transmitted by the primary account or the secondary account to the device directory server (0133, lines 9-19). 

Claims 25-27, 32-34, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cholas in view of Ache and Pence as applied to claims 21, 28, and 35 above, and further in view of Clement (US 2015/0154386 A1).
As to claims 25, 32, and 39, Cholas discloses:
wherein, when a response to the device identifier request indicates the account is authorized to use the content item on the computing device, the device directory server adds data identifying the computing device to an entry in the digital rights management list associated with the content item (0164, lines 4-8). 
Cholas fails to specifically disclose:
wherein, when the account is licensed to use the content item but the account is not authorized to use the content item on the computing device, the device directory server transmits a device identifier request to a licensing server.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Cholas in view of Ache and Pence, as taught by Clement.
Clement discloses a system and method for temporary digital rights management transfer, the system and method having:
wherein, when the account is licensed to use the content item but the account is not authorized to use the content item on the computing device, the device directory server transmits a device identifier request to a licensing server (0036).
Given the teaching of Clement, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cholas in view of Ache and Pence with the teachings of Clement by transmitting a device identifier request when a licensed account is not authorized to use content on a device. Clement recites 

As to claims 26 and 34, Cholas fails to specifically disclose:
when the digital rights management list already stores the defined number of devices, receiving a selection of a second computing device on the digital rights management list to be replaced with the computing device. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Cholas, as taught by Ache.
Ache discloses:
when the digital rights management list already stores the defined number of devices, receiving a selection of a second computing device on the digital rights management list to be replaced with the computing device (0012, lines 1-4). 
Given the teaching of Ache, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cholas with the teachings of Ache by selecting a device on the digital rights management list to replace. Please refer to the motivation recited above with respect to claim 21 as to why it is obvious to apply the teachings of Ache to the teachings of Cholas.

As to claims 27, 33, and 40, Cholas fails to specifically disclose:
wherein the device directory server adds data identifying the computing device to the entry in the digital rights management list associated with the content item when the entry in the digital rights management list associated with the content item contains fewer than a defined maximum number of devices. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Cholas, as taught by Ache.
Ache discloses:
wherein the device directory server adds data identifying the computing device to the entry in the digital rights management list associated with the content item when the entry in the digital rights management list associated with the content item contains fewer than a defined maximum number of devices (0011, lines 3-6). 
Given the teaching of Ache, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cholas with the teachings of Ache by adding a device to the digital rights management list. Please refer to the motivation recited above with respect to claim 21 as to why it is obvious to apply the teachings of Ache to the teachings of Cholas.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bi et al. (US 2004/0024688 A1) discloses a system and method for digital content distribution and subscription.
Cassidy (US 2012/0059910 A1) discloses a system and method for unlimited media access over wireless infrastructure.
Chastain et al. (US 2015/0121487 A1) discloses a system and method for securely managing the accessibility to content and applications.
Drope (US 2011/013122 A1) discloses a system and method for content management.
Hannsmann et al. (US Patent 8,856,072 B2) discloses a system and method for providing of content data to a client.
Mehta et al. (US 2012/0005041 A1) discloses a system and method for mobile content distribution.
Monnerat et al. (US 2018/0288466 A1) discloses a system and method for discovery and/or synchronization.
Raje et al. (US 2013/0067599 A1) discloses a system and method for software distribution service federation.
Shroff et al. (US 2017/0063948 A1) discloses a system and method for state-based subscription authorization.
Takechi et al. (US 2010/0268621 A1) discloses a system and method for network AV contents playback.
Yambal et al. (US 2012/0216108 A1) discloses a system and method for content authoring and deployment technology.
Zhu (US 2019/0166223 A1) discloses a system and method for content delivery network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SARAH SU/Primary Examiner, Art Unit 2431